DECISION
Plaintiff appealed Defendant's denial of tax exempt status for property identified as Account R135483. A telephonic trial was held on November 4, 2008. Post trial submissions were accepted and the record closed on January 29, 2009.
On January 29, 2009, Defendant filed its post trial recommendation, recommending that, after paying a late filing fee, Plaintiff's property be tax exempt for the 2007-08 tax year under ORS 307.130.1 The court concurs with that recommendation. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff shall receive tax exempt status upon the payment of a late filing fee.
Dated this _____ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February12, 2009. The Court filed and entered this document on February 12,2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2005. *Page 1